DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to Applicant’s response to Election/Restriction filed on 7/22/2021.  Claims 1-8 are pending, wherein claims 1-5 have been withdrawn from further consideration as being directed to non-elected invention without traverse as noted below.
Election/Restrictions
Applicant’s election of group II, claims 6-8 in the reply filed on 7/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim 8 is objected to because of the following informalities:  --,-- (coma) should be inserted after “a different current” and “a different voltage level” (line 2) for proper grammar and for greater clarification.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Read et al. (US Application Publication No. 2019/0221883 A1).
As per claim 6, Fig. 8 illustrates the elements of the claims, comprising the thermal battery (800), wherein such battery is thermal battery in that it operates at high temperatures (see paragraph [0023] which are in agreement with the “thermal battery” classification per Applicant’s specification—see page 5, 4th paragraph), comprising a housing (see Fig. 7, units 705, 710, 715 refer to storage energy devices which may be an individual components, which inherently have some sort of housing to protect and contain such energy storage components as known in the art; two or more battery cells provided between each adjacent battery cells of the two or more battery cells (i.e., each battery cell correspond to each white layer, stacked adjacent to one another, separated by black layers; and battery terminals (i.e., first and second set of electrodes, connected to voltage potential V1 and V2 respectively) extending from the housing and electrically connected to each of the two or more battery cells (see also paragraph [0084[).
As per claim 7, the separation layer being alumina powder (i.e., nonconductive surfaces being basic materials such as alumina—see paragraphs [0039], [0114], [0149]).

claim 8, since the battery cells of Fig. 8 can be connected in various combinations, such as connected in parallel to form a single storage device or series configuration, combined series and parallel configurations, the resulting configuration would form a different current, different voltage and different electrical energy (i.e., different sets of combined series and parallel configurations would produce different current, different voltage, and different electrical energy). (See also paragraph [0031]-[0032]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895.  The examiner can normally be reached on Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	


/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        August 14, 2021